Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cancelled Claims
	Per the amendment filed on 9/26/2022, claim 11 has been cancelled.


Response to Arguments
	Regarding claim 11 (now canceled and integrated into independent claims 1, 15, and 19), the Applicant’s arguments and amendments have been fully considered but are not persuasive.
	The combination of Mehdi and Onorato does disclose the limitations in question. For clarity, Mehdi provides configuration data based on output from a machine-learning model, local and remote profiles as inputs to the machine-learning model, and performing an action associated with the vehicle. Mehdi additionally discloses a server [0090] “The profiles updated with any preference data can be subsequently uploaded via the network to the remote server.” Mehdi merely lacks an explicit recitation of the server being a social network server, and an explicit recitation of a social network account. Onorato, however, discloses a social network server: (Fig. 1, Network Servers 130, Driver Social Network 160; [0008] “…a social network to share one or more portions of the vehicle setting data with…”) and a social network account: ([0043] In some implementations, the driver's preferences may also include: data identifying a social network with which one or more portions of the driver's vehicle setting data can be shared with… and data indicative of a selection by the driver to abstract the driver's vehicle setting data.”)
	Because Mehdi encompasses most of the claim except for a social network and account, and Onorato encompasses similar technology that incorporates a social network and account, it would have been obvious to one of ordinary skill in the art to modify the method of Mehdi by adding the abstraction of data from a social network and the remote profile stored on a social network server as disclosed by Onorato in order to gain the benefits of social networking. One such benefit is allowing users to try settings used by friends, as recited in Onorato ([0080 “For example, a driver may have authorized sharing the driver's vehicle setting data with a particular family member, with one or more friends…”).
	The Examiner would like to additionally draw the Applicant’s attention to the claim language of the final limitation of the independent claims, which calls for the step of performing any action “associated” with the vehicle as opposed to “generating an action for the vehicle” as asserted on page 2 of the Applicant’s arguments. The former is much broader and may, under broadest reasonable interpretation, encompass a wide variety of actions that the Applicant may not intend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehdi et al. US 20210284175 A1 (hereinafter Mehdi).
Regarding claim 1, Mehdi discloses A method ([0004] “A method comprises detecting identities of occupants of a vehicle…”) comprising:
receiving signaling from one or more sensors configured to monitor characteristics of an interior of a vehicle, the one or more sensors comprising at least one of an image sensor, a temperature sensor, a humidity sensor, or a pressure sensor, or any combination thereof ([0004] “…detecting identities of occupants of a vehicle using any of a camera system, an audio system, a biometric sensing system, and a mobile device detection system in the vehicle.”),
wherein the sensors collect data regarding a sound ([0004] “…an audio system…”), appearance ([0004] “…a camera system…”), or activity of an occupant in the interior of the vehicle;
determining, based on the received signaling, whether an occupant is present in the interior of the vehicle ([0004] “The method comprises matching the detected identities to corresponding profiles of the occupants.”);
in response to determining that a first occupant is present in the interior, generating a local profile for the first occupant ([0014] “The identity detection system is configured to match the detected identities to corresponding profiles of the occupants.”);
sending, via wireless communication ([0052] “In FIG. 3, the communication subsystem 14-1 comprises wireless (e.g., cellular, WiFi, Bluetooth, etc.) transceiver(s)...”), the local profile to a computing device, wherein the computing device is configured to link the local profile to a remote profile stored by the computing device ([0068] “At 208, control detects faces (or fingerprints, voices, mobile devices) of all occupants of the vehicle (e.g., by capturing images of their faces, or data about their fingerprints, voices, or mobile devices and matching them to the corresponding data stored in a database in the remote server).” Examiner notes that Mehdi discloses matching occupant data with stored occupant data on a remote server (i.e. linking a local profile to a remote profile).);
receiving, by the vehicle from the computing device, configuration data, wherein the configuration data is generated by the computing device based on linking the local profile to the remote profile ([0068] “At 212, control perceives each occupant's preferences (as explained below) and adds them to their respective profiles if settings in the profiles allow.”);
and based on an output from a machine-learning model; (Examiner notes that Mehdi discloses collecting data about an occupant and learning their preferences (i.e. a machine-learned model): [0041] “The systems and methods of the present disclosure can monitor driver/passenger activity during a ride such as where are they pointing (e.g., using hand or head motion), how long their eyes linger on an advertisement on a billboard or on a building, whether a person expressed interest in what is being observed, etc. to enable data collection for content in the real world similar to data collection performed for content that appears online. Additionally, Mehdi discloses using trained models: [0076] “For example, the remote server may use trained models to estimate the person's reaction/emotion based on the audiovisual data.”)
the local profile and the remote profile are inputs to the machine-learning model (Examiner notes that processing, such as processing data for a machine-learned model as discussed above, can take place in the vehicle or the remote server: [0090] “Alternatively, some of the above processing can be performed at the vehicle as well.” Examiner also notes that the local profile can update the remote profile, meaning the local profile is an input to the remote profile, which is, in turn, an in input to the machine-learned model. In this way, the local and the remote profiles are both inputs to the machine-learned model: The profiles updated with any preference data can be subsequently uploaded via the network to the remote server. New facial images and new profiles created at the vehicle can also be uploaded via the network to the remote server.” Therefore, the local profile and the remote profile are inputs to the machine-learned model according to Mehdi.);
and the machine-learning model uses data […] to augment data in the local profile. (Examiner notes that Mehdi discloses collecting data about an occupant and learning their preferences (i.e. a machine-learned model): [0041] “The systems and methods of the present disclosure can monitor driver/passenger activity during a ride such as where are they pointing (e.g., using hand or head motion), how long their eyes linger on an advertisement on a billboard or on a building, whether a person expressed interest in what is being observed, etc. to enable data collection for content in the real world similar to data collection performed for content that appears online. Additionally, Mehdi discloses using trained models: [0076] “For example, the remote server may use trained models to estimate the person's reaction/emotion based on the audiovisual data.”)
and performing, based on the received configuration data, at least one action associated with the vehicle ([0068] “At 214, control presents content to the occupants based on their detected preferences.”).
Mehdi does not explicitly disclose using data from the social network server to augment data in the local profile. Examiner notes that Mehdi discloses a machine-learning model to augment a local profile, as discussed above. Mehdi only lacks a recitation of using social network data to do so.
Mehdi also does not explicitly disclose that the remote profile is stored on a social network server.
However, Onorato does disclose using data from the social network server to augment data in the local profile. ([0043] In some implementations, the driver's preferences may also include: data identifying a social network with which one or more portions of the driver's vehicle setting data can be shared with… and data indicative of a selection by the driver to abstract the driver's vehicle setting data.” Examiner notes that Onorato discloses the driver can choose to abstract data shared by another driver, i.e. data from the social network augments the local profile.)
Additionally, Onorato discloses the remote profile is stored on a social network server (Fig. 1, Network Servers 130, Driver Social Network 160; [0008] “…a social network to share one or more portions of the vehicle setting data with…”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method, collecting of preference data, profile data, and machine learning as disclosed by Mehdi by adding the abstraction of data from a social network and the remote profile stored on a social network server as disclosed by Onorato in order to allow users to try settings used by friends and influential figures. 

Regarding claim 2, modified Mehdi includes, as discussed above, The method of claim 1, further comprising
Mehdi also discloses storing the local profile ([0023] “…and store the information in the profile of the one of the occupants.”) in a memory device of the vehicle ([0044] “In each ECU, the microcontroller includes a … memory…”).

	Regarding claim 3, modified Mehdi includes, as discussed above, The method of claim 1, wherein generating the local profile for the first occupant comprises:
Mehdi also discloses obtaining data regarding a facial image of the first occupant ([0014] “…by recognizing any of faces…”);
and storing the data regarding the facial image as part of the local profile ([0023] “…and store the information in the profile of the one of the occupants.”).

	Regarding claim 4, modified Mehdi includes, as discussed above, The method of claim 1, wherein performing the at least one action comprises
Mehdi also discloses updating, using the configuration data, a machine-learning model (Examiner notes that Mehdi discloses collecting data about an occupant and learning their preferences (i.e. a machine-learned model): [0041] “The systems and methods of the present disclosure can monitor driver/passenger activity during a ride such as where are they pointing (e.g., using hand or head motion), how long their eyes linger on an advertisement on a billboard or on a building, whether a person expressed interest in what is being observed, etc. to enable data collection for content in the real world similar to data collection performed for content that appears online.” Additionally, Mehdi discloses using trained models: [0076] “For example, the remote server may use trained models to estimate the person's reaction/emotion based on the audiovisual data.”) Examiner also notes that the model according to Mehdi is updated: [0090] “The profiles updated with any preference data…”) used by the vehicle to control at least one function of the vehicle ([0068] “At 214, control presents content to the occupants based on their detected preferences.”), the method further comprising:
storing, in a database ([0023] “…and store the information in the profile of the one of the occupants.”), at least one of images, voice recordings, or other sensor data for at least one occupant identified in the vehicle ([0004] “…detecting identities of occupants of a vehicle using any of a camera system, an audio system, a biometric sensing system, and a mobile device detection system in the vehicle.”),
wherein each time the at least one occupant enters the vehicle, the at least one occupant is identified in the database ([0068] “At 208, control detects faces (or fingerprints, voices, mobile devices) of all occupants of the vehicle (e.g., by capturing images of their faces, or data about their fingerprints, voices, or mobile devices and matching them to the corresponding data stored in a database in the remote server).”),
and stored data for the at least one occupant is reinforced in the machine-learning model. ([0068] “At 212, control perceives each occupant's preferences (as explained below) and adds them to their respective profiles if settings in the profiles allow.” Examiner notes that, as disclosed by Mehdi, the occupant’s preferences are learned with perceived data (i.e. a machine-learned model) and it reinforces the profile.)

	Regarding claim 9, modified Mehdi includes, as discussed above, The method of claim 1, wherein:
Mehdi does not explicitly disclose the following elements. However, Onorato does disclose the computing device is a server that stores profiles for occupants of a plurality of vehicles other than the vehicle ([0038] “The vehicle cloud database 140 may also store information associated with vehicles the driver has previously driven and vehicle setting values the driver utilized in the respective vehicles.”);
the remote profile comprises historical data regarding the first occupant when traveling in at least one other vehicle ([0038] “For example, the vehicle cloud database 140 may store a first foot pedal position that the driver used in a one car and a second foot pedal position that the driver used in another vehicle. The first foot pedal and the second foot pedal position may be the same in some cases and different in other cases.”);
the configuration data corresponds to a function of the vehicle performed by the first occupant when traveling in the at least one other vehicle ([0038] “The vehicle cloud database 140 may also store information associated with vehicles the driver has previously driven and vehicle setting values the driver utilized in the respective vehicles. For example, the vehicle cloud database 140 may store a first foot pedal position that the driver used in a one car and a second foot pedal position that the driver used in another vehicle. The first foot pedal and the second foot pedal position may be the same in some cases and different in other cases.”);
and performing the at least one action comprises performing the function. ([0067] “…the compliance engine 230 may obtain the preferences and rules provided by the driver or the driver's vehicle and send instructions to processor 230 to process the driver's vehicle setting data in accordance with the obtained preferences and rules.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Mehdi by adding the server, past user data, multi-vehicle profiles, and corresponding setting of preferences as disclosed by Onorato in order to apply vehicle-specific preferences for a user that drives multiple vehicles.

	Regarding claim 10, modified Mehdi includes, as discussed above, The method of claim 1, wherein linking the local profile to the remote profile by the computing device comprises
Mehdi also discloses determining a correlation between the local profile and the remote profile ([0090] “Alternatively, some of the above processing can be performed at the vehicle as well. For example, profiles of identified occupants can be downloaded via the network from the remote server to the vehicle. The profiles updated with any preference data can be subsequently uploaded via the network to the remote server.” Examiner notes that in addition to matching occupant data with stored occupant data as discussed above, which correlates the two data sets, Mehdi additionally discloses updating the profiles with new data. In other words, Mehdi  determines that there is new data collected by the vehicle that can update the data stored remotely, which is a determination of a correlation.).

Regarding claim 14, modified Mehdi includes, as discussed above, The method of claim 1, wherein performing the at least one action comprises
Mehdi also discloses configuring a user interface of a control panel for the first occupant ([0070] “At 258, if a person without a profile wants to create a profile, control creates a profile for the person. … For example, this interactive exchange for gathering requested information can occur using the audio system, the multimedia system, and so on. For example, the person can provide the information by speaking into the microphone, by using a touchscreen, and so on.” Examiner notes that Mehdi discloses the option to choose (i.e. configure) which method the occupant can interface with the system (audial user interface or haptic user interface) with which to control a multimedia system (i.e. a control panel).),
wherein the user interface enables the first occupant to adjust at least one function of the vehicle. ([0071] “At 260, control determines if the person allows (i.e., consents to) data collection (e.g., detecting and adding the person's preferences) for the profile.”)

Regarding claim 15, Mehdi discloses A system comprising:
at least one camera ([0004] “…a camera system…”);
memory ([0044] “In each ECU, the microcontroller includes a … memory…”) configured to store a database of local profiles ([0023] “…and store the information in the profile of the one of the occupants.”), wherein facial image data for the local profiles is collected using the at least one camera ([0014] “…by recognizing any of faces…”);
at least one processing device;
and memory containing instructions configured to instruct the at least one processing device ([0044] “In each ECU, the microcontroller includes a processor, memory, and other circuits to control the specific subsystem.”) to:
collect, using the at least one camera ([0004] “…a camera system…”), data from an interior of a vehicle ([0004] “A method comprises detecting identities of occupants of a vehicle…”);
determine, based on signaling from the camera ([0004] “…a camera system…”), whether an occupant is present in the interior ([0004] “The method comprises matching the detected identities to corresponding profiles of the occupants.”);
in response to determining that a first occupant is present in the interior, generate a first local profile for the first occupant ([0014] “The identity detection system is configured to match the detected identities to corresponding profiles of the occupants.”), wherein the first local profile comprises facial image data associated with the first occupant ([0014] “…by recognizing any of faces…”);
store, in the database, the first local profile ([0023] “…and store the information in the profile of the one of the occupants.”);
send, via wireless communication ([0052] “In FIG. 3, the communication subsystem 14-1 comprises wireless (e.g., cellular, WiFi, Bluetooth, etc.) transceiver(s)...”), the first local profile to a computing device, wherein the computing device is configured to link the first local profile to a remote profile stored by the computing device ([0068] “At 208, control detects faces (or fingerprints, voices, mobile devices) of all occupants of the vehicle (e.g., by capturing images of their faces, or data about their fingerprints, voices, or mobile devices and matching them to the corresponding data stored in a database in the remote server).” Examiner notes that Mehdi discloses matching occupant data with stored occupant data on a remote server (i.e. linking a local profile to a remote profile).);
receive, from the computing device, configuration data, wherein the configuration data is generated by the computing device based on linking the local profile to the remote profile ([0068] “At 212, control perceives each occupant's preferences (as explained below) and adds them to their respective profiles if settings in the profiles allow.”);
and based on an output from a machine-learning model; (Examiner notes that Mehdi discloses collecting data about an occupant and learning their preferences (i.e. a machine-learned model): [0041] “The systems and methods of the present disclosure can monitor driver/passenger activity during a ride such as where are they pointing (e.g., using hand or head motion), how long their eyes linger on an advertisement on a billboard or on a building, whether a person expressed interest in what is being observed, etc. to enable data collection for content in the real world similar to data collection performed for content that appears online. Additionally, Mehdi discloses using trained models: [0076] “For example, the remote server may use trained models to estimate the person's reaction/emotion based on the audiovisual data.”)
the local profile and the remote profile are inputs to the machine-learning model (Examiner notes that processing, such as processing data for a machine-learned model as discussed above, can take place in the vehicle or the remote server: [0090] “Alternatively, some of the above processing can be performed at the vehicle as well.” Examiner also notes that the local profile can update the remote profile, meaning the local profile is an input to the remote profile, which is, in turn, an in input to the machine-learned model. In this way, the local and the remote profiles are both inputs to the machine-learned model: The profiles updated with any preference data can be subsequently uploaded via the network to the remote server. New facial images and new profiles created at the vehicle can also be uploaded via the network to the remote server.” Therefore, the local profile and the remote profile are inputs to the machine-learned model according to Mehdi.);
and the machine-learning model uses data […] to augment data in the local profile. (Examiner notes that Mehdi discloses collecting data about an occupant and learning their preferences (i.e. a machine-learned model): [0041] “The systems and methods of the present disclosure can monitor driver/passenger activity during a ride such as where are they pointing (e.g., using hand or head motion), how long their eyes linger on an advertisement on a billboard or on a building, whether a person expressed interest in what is being observed, etc. to enable data collection for content in the real world similar to data collection performed for content that appears online. Additionally, Mehdi discloses using trained models: [0076] “For example, the remote server may use trained models to estimate the person's reaction/emotion based on the audiovisual data.”)
and perform, based on the received configuration data, at least one action. ([0068] “At 214, control presents content to the occupants based on their detected preferences.”)
Mehdi does not explicitly disclose using data from the social network server to augment data in the local profile. Examiner notes that Mehdi discloses a machine-learning model to augment a local profile, as discussed above. Mehdi only lacks a recitation of using social network data to do so.
Mehdi also does not explicitly disclose that the remote profile is stored on a social network server.
However, Onorato does disclose using data from the social network server to augment data in the local profile. ([0043] In some implementations, the driver's preferences may also include: data identifying a social network with which one or more portions of the driver's vehicle setting data can be shared with… and data indicative of a selection by the driver to abstract the driver's vehicle setting data.” Examiner notes that Onorato discloses the driver can choose to abstract data shared by another driver, i.e. data from the social network augments the local profile.)
Additionally, Onorato discloses the remote profile is stored on a social network server (Fig. 1, Network Servers 130, Driver Social Network 160; [0008] “…a social network to share one or more portions of the vehicle setting data with…”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method, collecting of preference data, profile data, and machine learning as disclosed by Mehdi by adding the abstraction of data from a social network and the remote profile stored on a social network server as disclosed by Onorato in order to allow users to try settings used by friends and influential figures.

	Regarding claim 16, modified Mehdi includes, as discussed above, The system of claim 15, wherein performing the at least one action comprises:
Mehdi also discloses collecting sensor data from at least one sensor of the vehicle ([0004] “…camera system, an audio system, a biometric sensing system, and a mobile device detection system…”);
and storing the sensor data in the first local profile. ([0023] “…and store the information in the profile of the one of the occupants.”)

	Regarding claim 17, modified Mehdi includes, as discussed above, The system of claim 16,
	Mehdi also discloses wherein the instructions are further configured to instruct the at least one processing device to send the sensor data to the computing device ([0044] “Each ECU can communicate with other ECU's…” [0048] “An ECU 12 may receive data from one or more sensors of a corresponding subsystem 14.”),
wherein the computing device is further configured to update the remote profile based on the sensor data ([0090] “The profiles updated with any preference data can be subsequently uploaded via the network to the remote server.”).

	Regarding claim 18, modified Mehdi includes, as discussed above, The system of claim 15,
Mehdi also discloses wherein a field of view of the at least one camera is directed towards the rear of the vehicle to capture facial images for occupants in seats of the vehicle. ([0054] “…to capture the facial images and other gestures of occupants of the vehicle 10. For example, additional or alternate cameras may be located throughout the vehicle (e.g., on the dash board, near the rear-view mirror, and in front, rear, and side exterior portions of the vehicle 10).”)

	Regarding claim 19, Mehdi discloses A non-transitory computer-readable medium storing instructions ([0100] “The computer programs include processor-executable instructions that are stored on at least one non-transitory, tangible computer-readable medium.”) which, when executed by a processor, cause the processor to at least:
collect, using at least one sensor ([0004] “…a camera system…”), data from an interior of a vehicle ([0004] “A method comprises detecting identities of occupants of a vehicle…”);
determine, based on signaling from the sensor ([0004] “…a camera system…”), whether an occupant is present in the interior ([0004] “The method comprises matching the detected identities to corresponding profiles of the occupants.”);
in response to determining that a first occupant is present in the interior, generate a local profile for the first occupant ([0014] “The identity detection system is configured to match the detected identities to corresponding profiles of the occupants.”);
send, using a wireless communication interface of the vehicle ([0052] “In FIG. 3, the communication subsystem 14-1 comprises wireless (e.g., cellular, WiFi, Bluetooth, etc.) transceiver(s)...”), the local profile to a server, wherein the server is configured to link the local profile to a remote profile stored in a database accessible by the server ([0068] “At 208, control detects faces (or fingerprints, voices, mobile devices) of all occupants of the vehicle control (e.g., by capturing images of their faces, or data about their fingerprints, voices, or mobile devices and matching them to the corresponding data stored in a database in the remote server).” Examiner notes that Mehdi discloses matching occupant data with stored occupant data on a remote server (i.e. linking a local profile to a remote profile). Additionally, examiner brings attention to one difference between this limitation and a similar limitation in claim 1, wherein this function was claimed to be performed by a computing device rather than the server. Mehdi also recites the possibility of performing this function within the server: [0065] “The processor 170 of the server 130-1 may execute an operating system (OS) 184 and one or more server applications 186. The server applications 186 may include an application that implements the methods described below with reference to FIGS. 8-13.”);
receive, by the vehicle from the server, configuration data, wherein the configuration data is generated by the server based on linking the local profile to the remote profile ([0068] “At 212, control perceives each occupant's preferences (as explained below) and adds them to their respective profiles if settings in the profiles allow.”);
and based on an output from a machine-learning model; (Examiner notes that Mehdi discloses collecting data about an occupant and learning their preferences (i.e. a machine-learned model): [0041] “The systems and methods of the present disclosure can monitor driver/passenger activity during a ride such as where are they pointing (e.g., using hand or head motion), how long their eyes linger on an advertisement on a billboard or on a building, whether a person expressed interest in what is being observed, etc. to enable data collection for content in the real world similar to data collection performed for content that appears online. Additionally, Mehdi discloses using trained models: [0076] “For example, the remote server may use trained models to estimate the person's reaction/emotion based on the audiovisual data.”)
the local profile and the remote profile are inputs to the machine-learning model (Examiner notes that processing, such as processing data for a machine-learned model as discussed above, can take place in the vehicle or the remote server: [0090] “Alternatively, some of the above processing can be performed at the vehicle as well.” Examiner also notes that the local profile can update the remote profile, meaning the local profile is an input to the remote profile, which is, in turn, an in input to the machine-learned model. In this way, the local and the remote profiles are both inputs to the machine-learned model: The profiles updated with any preference data can be subsequently uploaded via the network to the remote server. New facial images and new profiles created at the vehicle can also be uploaded via the network to the remote server.” Therefore, the local profile and the remote profile are inputs to the machine-learned model according to Mehdi.);
and the machine-learning model uses data […] to augment data in the local profile. (Examiner notes that Mehdi discloses collecting data about an occupant and learning their preferences (i.e. a machine-learned model): [0041] “The systems and methods of the present disclosure can monitor driver/passenger activity during a ride such as where are they pointing (e.g., using hand or head motion), how long their eyes linger on an advertisement on a billboard or on a building, whether a person expressed interest in what is being observed, etc. to enable data collection for content in the real world similar to data collection performed for content that appears online. Additionally, Mehdi discloses using trained models: [0076] “For example, the remote server may use trained models to estimate the person's reaction/emotion based on the audiovisual data.”)
and perform, based on the received configuration data, at least one action associated with the vehicle. ([0068] “At 214, control presents content to the occupants based on their detected preferences.”)
Mehdi does not explicitly disclose using data from the social network server to augment data in the local profile. Examiner notes that Mehdi discloses a machine-learning model to augment a local profile, as discussed above. Mehdi only lacks a recitation of using social network data to do so.
Mehdi also does not explicitly disclose that the remote profile is stored on a social network server.
However, Onorato does disclose using data from the social network server to augment data in the local profile. ([0043] In some implementations, the driver's preferences may also include: data identifying a social network with which one or more portions of the driver's vehicle setting data can be shared with… and data indicative of a selection by the driver to abstract the driver's vehicle setting data.” Examiner notes that Onorato discloses the driver can choose to abstract data shared by another driver, i.e. data from the social network augments the local profile.)
Additionally, Onorato discloses the remote profile is stored on a social network server (Fig. 1, Network Servers 130, Driver Social Network 160; [0008] “…a social network to share one or more portions of the vehicle setting data with…”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method, collecting of preference data, profile data, and machine learning as disclosed by Mehdi by adding the abstraction of data from a social network and the remote profile stored on a social network server as disclosed by Onorato in order to allow users to try settings used by friends and influential figures. 

	Regarding claim 20, modified Mehdi includes, as discussed above, The non-transitory computer-readable medium of claim 19, wherein generating the local profile for the first occupant comprises:
Mehdi also discloses obtaining, from at least one camera of the vehicle ([0004] “…a camera system…”), data regarding a facial image of the first occupant ([0014] “…by recognizing any of faces…”), wherein the at least one sensor does not include the at least one camera ([0004] “…camera system, an audio system, a biometric sensing system, and a mobile device detection system…”);
and storing, in a memory device of the vehicle ([0044] “In each ECU, the microcontroller includes a … memory…”), the local profile, wherein the local profile includes the data regarding the facial image. ([0023] “…and store the information in the profile of the one of the occupants.”)

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi in view of Onorato and Farooq et al. US 20210031778 A1 (hereinafter Farooq).

	Regarding claim 5, modified Mehdi includes, as discussed above, The method of claim 1, wherein performing the at least one action comprises
	Mehdi does not explicitly disclose the following elements. However, Farooq does disclose enforcing a policy for the vehicle. ([0029] “…when the child uses the automobile and is identified by the automobile through the method, the automobile will have pre-set speed and volume limitations which the child cannot change.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Mehdi by adding the pre-set limitations as disclosed by Farooq in order to limit potentially dangerous vehicle capabilities for young drivers.

	Regarding claim 6, modified Mehdi includes, as discussed above, The method of claim 5, wherein enforcing the policy comprises
Mehdi does not explicitly disclose the following elements. However, Farooq does disclose restricting at least one operation of the vehicle to be compliant with a navigation policy. ([0029] In some embodiments, certain driver profiles can be edited to include speed limiting… and territorial limits. For example, an automobile has the profiles of both a parent and a child.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Mehdi by adding the speed and territorial limits as disclosed by Farooq in order to limit potentially dangerous vehicle capabilities for young drivers.

	Regarding claim 7, modified Mehdi includes, as discussed above, The method of claim 6,
Mehdi does not explicitly disclose the following elements. However, Farooq does disclose wherein the navigation policy is associated with a road on which the vehicle is traveling ([0029] “…driver profiles can be edited to include… territorial limits.” Examiner notes that the territorial limits as disclosed by Farooq must be associated with a road on which the vehicle is travelling, such as a road at the edge of the territorial limit.),
and the navigation policy comprises at least one restriction regarding a speed of the vehicle. ([0029] “…when the child uses the automobile and is identified by the automobile through the method, the automobile will have pre-set speed … limitations which the child cannot change.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Mehdi by adding the limitations as disclosed by Farooq in order to limit potentially dangerous vehicle capabilities for young drivers.

	Regarding claim 8, modified Mehdi includes, as discussed above, The method of claim 1, further comprising:
Mehdi does not explicitly disclose the following elements. However, Farooq does disclose determining a classification for the first occupant ([0005] “The measured first brainwave activity may be compared against a user profile to confirm the identity of the user.” [0029] “…when the child uses the automobile…”);
wherein the local profile includes the classification ([0029] “…an automobile has the profiles of both a parent and a child.”);
and wherein performing the at least one action comprises performing an action that corresponds to the classification. ([0029] “…when the child uses the automobile and is identified by the automobile through the method, the automobile will have pre-set speed and volume limitations which the child cannot change.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Mehdi by adding the identification of a child user and corresponding pre-set limitations as disclosed by Farooq in order to limit potentially dangerous vehicle capabilities for young drivers.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi in view of Onorato and Morimoto US 20210124963 A1 (hereinafter Morimoto).

	Regarding claim 12, modified Mehdi includes, as discussed above, The method of claim 1, further comprising:
Mehdi also discloses determining that a second occupant is present in the interior ([0004] “The method comprises matching the detected identities to corresponding profiles of the occupants.”);
wherein the remote profile contains data ([0068] “…corresponding data stored in a database in the remote server…”)
Mehdi does not explicitly disclose data regarding an association between the first occupant and the second occupant. Examiner notes that Mehdi discloses a remote profile containing data as discussed above. Mehdi only lacks a recitation of data regarding an association between a first and second occupant.
Mehdi also does not explicitly disclose that the configuration data is generated based on the association.
However, Morimoto discloses data regarding an association between the first occupant and the second occupant ([0041] “However, at time T2, when a passenger who has sensed an abnormal state of the driver intervenes in driving, a person other than the driver is present in the setting range A.” Examiner notes that Morimoto discloses determining if a passenger has reached across the driver to intervene in driving (see Fig. 3, setting range A), indicating an abnormal state in the driver. This is an association between a first and second occupant.),
and the configuration data is generated based on the association. ([0041] “However, at time T2, when a passenger who has sensed an abnormal state of the driver intervenes in driving, a person other than the driver is present in the setting range A. Therefore, it is determined that a person other than the driver is present in the operable range, and the driver is determined to be in an abnormal state.” Examiner notes that Morimoto discloses determining an abnormal state based on whether a passenger intervenes in driving. In other words, configuration data is generated (the indication of an abnormal state) based on the association between the passenger and the driver (the passenger is intervening on behalf of the driver).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method, determining of a second occupant, and remote profile as disclosed by Mehdi by adding the association data and configuration data as disclosed by Morimoto in order to deduce information about an individual based on the behavior of another individual, which would make a more intelligent method.

	Regarding claim 13, modified Mehdi includes, as discussed above, The method of claim 12,
Mehdi does not explicitly disclose the following elements. However, Morimoto does disclose wherein the association corresponds to a configuration for at least one function of the vehicle used by the first occupant and the second occupant. (Fig. 5 shows steps S209-S212, such as “Notify of Abnormal State” and “Stop Automatically”, which are functions used by the first and second driver that correspond to the association discussed above (the passenger is intervening on behalf of the driver). The functions are shown to correspond to this association because step S203 “Two or More Persons Present?” is determining the association based on whether there are two occupants within setting range A: [0049] “If it is determined in S203 that two or more persons are present in the operable range, the abnormality determination apparatus 2 advances the process to S209. That is, when two or more persons are present in the setting range A, the persons, who are assumed to be the driver and a passenger who is a person other than the driver near the steering wheel, likely to intervene in driving the vehicle.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Mehdi by adding the association and corresponding actions as disclosed by Morimoto in order to give the method the ability to utilize more context information at its disposal to produce better-informed decisions.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664